Citation Nr: 0921146	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a duodenal ulcer.  

4.  Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman,  Counsel 





INTRODUCTION

The Veteran had recognized guerilla service from May 25, 1945 
to August 9, 1945, service in the Regular Philippine Army 
from August 10, 1945 to June 26, 1946, service in the Special 
Philippine Scouts from July 5, 1946 to April 9, 1949, and 
active duty service from February 21, 1955 to July 29, 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
claims for service connection for "heart enlargement," 
duodenal ulcer, diabetes mellitus, and a right knee injury.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran does not have a heart disability, diabetes 
mellitus, a duodenal ulcer, or a right knee disability, as a 
result of his service.


CONCLUSION OF LAW

A heart disability, diabetes mellitus, a duodenal ulcer, and 
a right knee disability, were not incurred or aggravated as a 
result of the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitlement to service 
connection for a heart disability, diabetes mellitus, a 
duodenal ulcer, and a right knee disability.  He argues that 
he had dizziness, and that he sustained a right leg injury, 
while in basic training in San Diego in 1955.  See Veteran's 
letters, received in May 2006, March 2007, and December 2008.  

With regard to the claim for a right knee disability, the 
Veteran has argued that just prior to a swimming lesson in 
1955, while exiting the showers, he struck his head, was 
knocked unconscious, and that his right leg was injured when 
other sailors "stampeded" over him.   

The Board initially notes that in an unappealed rating 
decision, dated in May 1956, the RO denied claims for service 
connection for "pains in heart and stomach."  At that time, 
the only relevant medical evidence was found in the Veteran's 
service treatment reports, which showed treatment for 
complaints of chest pain, and a diagnosis of an emotional 
instability reaction.  This treatment included a notation of 
complaints of dizziness, headaches, and "bizarre 
symptomatology," but did not specifically show complaints of 
stomach or ulcer symptoms, or a diagnosis of a stomach 
disorder, or an ulcer of any kind.  However, subsequently 
submitted medical evidence shows that the Veteran has been 
found to have an enlarged heart, and a duodenal ulcer.  

As the claims file contains new diagnoses involving the 
claimed conditions that were not of record in May 1956, a new 
and material analysis is not appropriate.  Clemons v. 
Shinseki, __ Vet. App. __ (Feb. 19, 2009) (per curiam order), 
citing Boggs v. Peake, 520 F.3d 1330, 1337 (Fed.Cir.2008).  

The Board further notes that the Veteran has asserted that he 
had qualifying service with a guerilla unit between 1942 and 
April 1945.  However, the service department has certified 
that his service is as stated in the introduction of this 
decision.  See VA Form 632, received in January 1956; 
response from the National Personnel Records Center, received 
in April 2007.  These determinations are binding on VA.  See 
Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  Thus, while he may very well 
have had some form of guerilla service prior to May 25, 1945, 
such service may not serve as a basis for compensation.  See 
38 C.F.R. §§ 3.9, 3.203(a) (2008).  Furthermore, as a factual 
matter, there is no medical evidence to show, and the Veteran 
has not asserted, that he incurred any relevant injury or 
disease during that time. Rather, he asserts that all of the 
claimed conditions arose due to his active duty in 1955.  
Therefore, there is no problem associated with an issue 
regarding the Veteran's service dates. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  
Service connection may also be granted for diabetes mellitus, 
and arthritis, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.     

The Veteran's service treatment reports do not show 
complaints of, treatment for, or a diagnosis of, a heart 
disability, diabetes mellitus, a duodenal ulcer, or a right 
knee disability.  A separation examination report, dated in 
June 1946, (performed in association with Regular Philippine 
Army service) shows that it was noted that he had no 
musculoskeletal defects, no abdominal defects, and a normal 
cardiovascular system.  

A separation examination report, dated in April 1949 
(performed in association with service in the Special 
Philippine Scouts), notes that his heart, chest, abdomen and 
viscera, endocrine system, and his spine, all had N.S.A. (no 
significant abnormality).  An entrance examination report, 
dated in January 1955, shows that his lungs and chest, heart, 
abdomen and viscera, endocrine system, lower extremities, and 
his spine, were all clinically evaluated as normal.  Between 
April and May of 1955, he was treated for complaints of 
vertigo, dizziness, headache, and chest pains.  In June 1955, 
he was hospitalized with a diagnosis of "vertigo, cause 
undetermined," and the report notes that although he 
complained of a rushing sensation to his head, and that he 
would become giddy, "at no time did he lose consciousness, 
fall, or blackout."  A neurological examination was normal, 
and an electrocardiogram was essentially normal.  The report 
notes that a staff neurologist reported that the Veteran's 
history suggested bizarre symptomatology that was highly 
suggestive of an anxiety state.  The final diagnosis was 
emotional instability reaction, characterized as not incurred 
in the line of duty, and existing prior to enlistment.  
Separation from service was recommended.  

The Veteran's separation examination report, dated in June 
1955, as well as a "discharge" examination report, dated in 
July 1955, both showed that his lungs and chest, heart, 
abdomen and viscera, endocrine system, lower extremities, and 
his spine, were all clinically evaluated as normal.   

The post-service medical evidence consists of non-VA reports, 
dated between 1970 and 2007.  This evidence includes chest X-
ray reports, dated in 1970 and 1971, which note a moderately 
enlarged heart, primarily with enlargement of the left 
ventricle.  A 1971 report notes complaints of epigastric 
pain, and contains a diagnosis of chronic duodenal ulcer.  A 
statement from J.T.P., M.D., dated in March 2007, asserts 
that the Veteran was treated for bilateral knee pain which 
has progressively worsened since 1955, that he has a 
"fractured right knee secondary to crushing injury from a 
stampede [in] 1955 in San Diego with secondary traumatic 
arthritis."    

As an initial matter, the Board has determined that the March 
2007 statement from Dr. J.T.P. warrants no probative value at 
all.  First, it is not shown to have been based on a review 
of the Veteran's claims file, or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion).  Furthermore, the June 1955 service treatment 
report specifically states that although the Veteran 
complained of "a rushing sensation" to his head, and that 
he would become giddy, "at no time did he lose 
consciousness, fall, or blackout."  The service treatment 
reports do not show that he ever had a fall, a crushing 
injury, or any other type of injury involving the right leg, 
nor do they show a history of a concussion.  His lower 
extremities were clinically evaluated as normal in both of 
his separation examination reports, dated in June and July of 
1955.  Therefore, the Veteran's assertion, that he sustained 
a right leg injury after being knocked unconscious in 1955, 
is not credible.  As Dr. J.T.P.'s statement is clearly based 
upon this statement, it is afforded no probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006).  

The Board has determined that the claims must be denied.  The 
Veteran was not treated for heart, diabetes mellitus, ulcer, 
or right knee symptoms during service, nor was a heart 
disability, diabetes mellitus, a duodenal ulcer, or a right 
knee disability, shown in any of his separation examination 
reports.  

With regard to the claim for diabetes mellitus, there is no 
competent evidence of record to show that the Veteran has 
diabetes mellitus, or that it is related to his service.  The 
Board therefore finds that the preponderance of the evidence 
shows that he does not have diabetes mellitus, and that the 
claim must be denied.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

With regard to the claims for a heart disability, a duodenal 
ulcer, and a right knee disability, even assuming that the 
evidence of an enlarged heart is sufficient to establish a 
diagnosed heart disorder, the earliest post-service evidence 
of any of these claimed disabilities is dated in 1970.  This 
is approximately 15 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In addition, there is no credible, competent evidence to show 
that a heart disability, a duodenal ulcer, or a right knee 
disability, is related to his service.  In fact, the Board 
finds that the post-service medical record, as a whole, 
provides evidence against such a finding, indicating problems 
that began well after service with no connection to service.  
Thus, both service treatment records, and the post-service 
treatment records, provide evidence against these claims, 
outweighing the Veteran's lay statements.  

Furthermore, there is no evidence to show that diabetes 
mellitus, or right knee arthritis, was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
evidence does not show that the Veteran has a heart 
disability, duodenal ulcer, or a right knee disability, that 
are related to his service, and the claims must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
heart disability, diabetes mellitus, a duodenal ulcer, and a 
right knee disability, were caused by service, which ended in 
1955 (about 53 years ago).  In this case, while a veteran is 
generally considered competent to report that he perceived 
physical symptoms during service, the Veteran's service 
treatment reports do not show any relevant complaints of, or 
treatment for, heart, diabetic, ulcer, or right knee 
symptoms.  When his service treatment reports are considered 
together with his post-service medical records (which do not 
show that the Veteran has diabetes, and which indicate that 
the earliest medical evidence of any of the other claimed 
conditions is dated in 1970, and which do not contain 
competent, credible evidence of a nexus between a heart 
disability, diabetes mellitus, a duodenal ulcer, or a right 
knee disability, and the Veteran's service), the Board finds 
that the medical evidence outweighs the Veteran's contentions 
that the claimed conditions are related to his service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May and July of 2006.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
non-VA medical records.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Veteran's service treatment reports do not show any 
relevant complaints, treatment, or findings of a heart 
disability, diabetes mellitus, a duodenal ulcer, or a right 
knee disability, providing evidence against the claims.  
Therefore, the second McLendon criterion is not satisfied.  

Even if the second criterion were satisfied (which it is not 
in this case), with regard to the third McLendon criterion, 
there is no competent evidence to show that the Veteran has 
diabetes mellitus, the earliest medical evidence of a heart 
disability, a duodenal ulcer, or a right knee disability, is 
dated in 1970, and there is no competent, credible evidence 
to show that any of the claimed conditions are related to 
service, which ended in 1955.  Therefore, examinations and 
etiological opinions need not be obtained.  McLendon; see 
also 38 C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  As stated above, the 
Board has determined that the March 2007 statement from Dr. 
J.T.P. warrants no probative value at all.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


